 
EXHIBIT 10.1

CONSULTANCY AGREEMENT
 
THIS CONSULTANCY AGREEMENT ("Agreement") is made as of the 1st day of January,
2003 between More Energy Ltd. (the “Company") and HT Consultants, Inc. (the
“Consultant”), (together with the Company, the "Parties", and each individually
a "Party").
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to engage the services of the Consultant to advise
the Company on management, financial and business development of the Company;
 
WHEREAS, the Consultant is willing and able to undertake engagement with the
Company subject to the terms and conditions stated herein,
 
NOW, THEREFORE, the Company and the Consultant agree as follows:
 

1.
Services.

 
(a)    The services to be provided by the Consultant hereunder (the "Services")
shall be:
 
(i)      to advise and assist the company on management and business development
policy and issues; and
 
(ii)     to advise and assist the company in the area of financing; and
 
(iii)    to advise and assist the company in managing its relationship with
legal, financial and business advisers; and
 
(iii)    to provide such additional services relating to the management of the
company as the Company may request from time to time, (the "Additional
Services"), as mutually agreed between the Company and the Consultant.
 
(b)    It is expressly understood that the Company is not engaging the
Consultant to provide legal advice or perform legal services and that the
Consultant shall not serve as the Company's legal advisor or attorney in any
capacity. Furthermore the Consultant's relationship with the Company is as an
independent contractor and not as an employee and the parties do not intend to
create an employee employer relationship as a result of this Agreement.
 

2.
Term. This Agreement shall have an initial term (the "Base Term") of twelve (12)
months, commencing on the date first written above. The Base Term shall be
automatically extended for additional twelve (12) month periods unless
terminated by a written executed letter of termination by either Party thirty
days prior to the end of the respective term period. The Base Term and any
renewal terms are collectively referred to herein as the "Term".

 

3.
Compensation. During the Term, the Company shall pay the Consultant in
accordance with the following:

 
1

--------------------------------------------------------------------------------


 
(a)    Retainer. The Company shall pay to the Consultant a monthly retainer
equal to Twelve thousands US Dollars (US$ 12,000) (the "Retainer"). The amount
of the Retainer shall be paid monthly prorated for any partial calendar month of
the Term. Payment of the Retainer to the Consultant shall be made net thirty
days from the submission of invoices by the Consultant.
 
(b)    Expenses: The Company will pay for any business expenses incurred by the
Consultant n the performance of his Consulting services hereunder. The
Consultant will be entitled to a cellular phone on account of the Company as
well as a Company credit card to be used only in the case of foreign travel for
the Company. The Consultant shall travel business class when traveling abroad
for the Company.
 
(c)    The Company shall also pay to the Consultant any applicable Value Added
Tax against appropriate documentation.
 

4.
Termination by the Consultant. In the event of the failure in any material way
of the Company to fulfill any of its material obligations under this Agreement
(hereinafter "Breach"), the Consultant, after furnishing the Company with thirty
(30) days prior written notice and the opportunity to cure, shall be entitled to
terminate this Agreement (and thus terminate the Term) in the absence of any
cure by the Company.

 

5.
Termination by the Company. During the Term or an extended term, the Company
shall be entitled, by thirty days notice in writing, to terminate this Agreement
for any reason whereupon this Agreement shall terminate thereafter immediately
and the Company shall no longer be obligated to make further payments to the
Consultant except for any accrued and unpaid amounts due to the Consultant prior
to such date.

 

6.
Company Matters, Restrictive Covenants.

 
(a)    Non-Compete. The Consultant hereby acknowledges and recognizes that the
services the Consultant is to render are of a special character with a unique
value to the Company, the loss of which cannot adequately be compensated by
damages in an action at law. In light of the foregoing, and because of the
proprietary or confidential information to be obtained by or disclosed to the
Consultant, the Consultant covenants and agrees that during the term of this
Agreement and for one year thereafter, he shall not engage in or assist others
to engage in any activity which is competitive with the business of the Company
or its affiliates.
 
(b)    Confidentiality. The Consultant and the Company shall not disclose to any
other Party the terms of this Agreement, without the prior written consent of
the Company or as otherwise required by law.
 

7.
Miscellaneous.

 
(a)    Entire Agreement, Binding Effect. This Agreement sets forth the entire
understanding between the Parties as to the subject matter of this Agreement and
merges and supersedes all prior agreements, commitments, representations,
writings and discussions between them; and neither of the Parties shall be bound
by any obligations, conditions, warranties or representations with respect to
the
 
2

--------------------------------------------------------------------------------


 
subject matter of this Agreement, other than as expressly provided in this
Agreement or as duly set forth on or subsequent to the date hereof in writing
and signed by the proper and duly authorized representative of the Party to be
bound hereby. This Agreement is binding on the Consultant and on the Company and
their respective successors and assigns (whether by assignment, by operation of
law or otherwise).
 
(b)    Severability. The Parties hereby agree that if any particular provision
or section of this Agreement is adjudicated to be invalid or unenforceable, the
remainder of the provisions and sections of this Agreement shall not thereby be
affected and shall be given full effect, without regard to the invalid or
unenforceable provisions.
 
(c)    Notices. All notices, approvals, consents, requests or demands required
or permitted to be given under this Agreement shall be in writing and shall be
deemed sufficiently given three business days after being deposited in the mail,
registered or certified, postage prepaid, on receipt if hand delivered or sent
by facsimile (answer-back received) or one business day after being given to a
reputable overnight courier and addressed to the Party entitled to receive such
notice at the following address (or other such addresses as the Parties may
subsequently designate):
 
 

  Company:  More Energy Ltd.      14 Shabazi Street, P.O. Box 132       Yehud,
Israel, 56191     Attention: Israel Fisher, CFO          Consultant:  HT
Consultants Inc.      c/o 805 3rd Avenue       NY, NY, 10022      Email:
jweiss@medisel.co.il 

  
If notice is given by any other written method, it shall be deemed effective
when actually received.
 
(d)    Waivers. No Party shall be deemed to have waived any right, power or
privilege under this Agreement or any provisions hereof unless such waiver shall
have been duly executed in writing and acknowledged by the Party to be charged
with such waiver. The failure of a Party at any time to insist on performance of
any of the provisions of this Agreement shall in no way be construed to be a
waiver of such provisions, nor in any way to affect the validity of this
Agreement or any part hereof. No waiver of any breach of this Agreement shall be
held to be a waiver of any other subsequent breach.
 
(e)    Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Israel.
 
(f)    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original, and all such counterparts shall
constitute but one instrument
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the date
first written above.
 


HT Consultants Inc.
By:   /s/ Jacob Weiss

--------------------------------------------------------------------------------

Name: Jacob Weiss  
Title: President  




More Energy Ltd.


By:  /s/ Gennadi Finkelshtain

--------------------------------------------------------------------------------

Name: Gennadi Finkelshtain
Title: General Manager


By:  /s/ Israel Fisher

--------------------------------------------------------------------------------

Name: Israel Fisher  
Title: CFO______
 
 
4

--------------------------------------------------------------------------------

